Case 3:20-cv-01455-TAD-KDM Document 44-1 Filed 02/09/21 Page 1 of 6 PageID #: 595



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


   CHAMBLESS ENTERPRISES LLC, et al.,

       Plaintiffs,                                       Case No. 3:20-cv-1455

           v.                                            Judge Terry A. Doughty

   CENTERS FOR DISEASE CONTROL AND                       Magistrate Judge Karen L. Hayes
   PREVENTION, et al.,

       Defendants.


          MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
              DISTRICT COURT PROCEEDINGS PENDING APPEAL

          Defendants respectfully request that the Court stay further proceedings in this case pending

  Plaintiffs’ appeal of the denial of their motion for a preliminary injunction. See Chambless Enters. LLC

  v. Wolensky, No. 21-30037 (5th Cir.). Conducting further proceedings in this Court while overlapping

  issues are under consideration by the U.S. Court of Appeals for the Fifth Circuit would result in largely

  duplicative parallel proceedings and create the risk of inconsistent decisions. Conversely, a stay of

  proceedings would promote efficiency, conserve judicial and party resources, and permit the parties

  and the Court to receive the benefit of the Fifth Circuit’s reasoning in any further proceedings.

  Accordingly, this Court should exercise its discretion to temporarily stay district court proceedings

  during the pendency of the Fifth Circuit appeal.

                                    RELEVANT BACKGROUND

          On September 4, 2020, the U.S. Centers for Disease Control and Prevention (CDC) issued an

  Order temporarily halting certain residential evictions to prevent the further spread of COVID-19.

  See Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID-19, 85 Fed.




                                                     1
Case 3:20-cv-01455-TAD-KDM Document 44-1 Filed 02/09/21 Page 2 of 6 PageID #: 596



  Reg. 55292 (Sept. 4, 2020).1 On November 12, 2020, Plaintiffs filed a complaint challenging that

  Order on various statutory and constitutional grounds. See ECF No. 1. They filed a motion for a

  preliminary injunction on the same day. See ECF No. 5.

          On December 22, 2020, the Court denied Plaintiffs’ preliminary injunction motion in a lengthy

  and thorough opinion in which it found for Defendants on all four of the preliminary injunction

  factors, see ECF Nos. 35, 36. The Court’s ruling included an extended discussion of why Plaintiffs

  were unlikely to succeed on the merits. See ECF No. 35 at 5–24. On January 22, 2021, Plaintiffs

  noticed an appeal of the denial of their preliminary injunction motion to the Fifth Circuit. See ECF

  No. 42; see also 28 U.S.C. § 1292(a)(1).

                                               ARGUMENT

          A “[d]istrict Court has broad discretion to stay proceedings as an incident to its power to

  control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). A court properly exercises this

  power in the interest of, among other things, “economy of time and effort for itself, for counsel, and

  for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also, e.g., Hood ex rel. Mississippi v.

  Microsoft Corp., 428 F. Supp. 2d 537, 541 (S.D. Miss. 2006) (“Granting a stay is within the court’s

  discretion and a stay is appropriate when it serves the interests of judicial economy and efficiency.”).

  Other district courts within this circuit routinely exercise their discretion to stay district court

  proceedings to promote judicial economy and efficiency when a case pending before the court of




  1
   The CDC Order was originally set to expire on December 31, 2020. See 85 Fed. Reg. at 55297. On
  December 27, 2020, the President signed into law an Act of Congress extending the Order until
  January 31, 2021. See Consolidated Appropriations Act, 2021, Pub. L. No. 116-260, div. N, tit. V,
  § 502, 134 Stat. 1182, 2079 (2020). On January 29, 2021, the CDC Director issued a new Order
  extending and superseding the September 4, 2020 Order. See Temporary Halt in Residential Evictions
  to Prevent the Further Spread of COVID-19 (Jan. 29, 2021), available at
  https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC-Eviction-Moratorium-
  01292021.pdf. Pursuant to the January Order, the CDC’s temporary eviction moratorium is now set
  to expire on March 31, 2021 “unless extended, modified, or rescinded.” See id. at 13.
                                                      2
Case 3:20-cv-01455-TAD-KDM Document 44-1 Filed 02/09/21 Page 3 of 6 PageID #: 597



  appeals presents issues similar to those before the district court. See, e.g., ING Bank N.V. v. M/V Bulk

  Finland, IMO No. 9691577, No. 15-5975, 2017 WL 2798469, at *2 (E.D. La. June 28, 2017) (“Granting

  a stay pending the resolution of [a] Fifth Circuit case, . . . will conserve the Court’s resources and

  prevent the parties from engaging in unnecessary appeals or undertak[ing] unnecessary discovery and

  pretrial actions.”); Greco v. Nat’l Football League, 116 F. Supp. 3d 744, 761 (N.D. Tex. 2015) (finding

  that “the interests of the parties, and appropriate conservation of judicial resources, weigh in favor of

  granting a stay” where “[t]he issues [on appeal] will very likely bear on this case”); Eaton Vance

  Municipals Tr. v. Conegie, No. 06-117, 2007 WL 1484539, at *1 (N.D. Miss. May 18, 2007) (“While the

  pending appeal does not preclude this Court’s consideration of the issues raised by defendant’s Motion

  to Dismiss, the Court concludes that the interests of judicial economy and efficiency militate in favor

  of a stay.”). And a court in the Northern District of Georgia recently granted a joint request to stay

  district court proceedings in a matter raising similar challenges to the CDC Order at issue here

  following those plaintiffs’ appeal of the denial of their preliminary injunction motion to the 11th

  Circuit. See Brown v. Cochran, No. 20-3702, ECF No. 60 (N.D. Ga. Dec. 9, 2020).

          Here, a stay pending the resolution of Plaintiffs’ Fifth Circuit appeal would serve the interests

  of judicial economy and efficiency because the Fifth Circuit’s opinion is likely to bear on the resolution

  of the merits issues remaining before this Court. This Court’s lengthy and well-reasoned ruling

  denying Plaintiffs’ motion for a preliminary injunction concluded that they were unlikely to prevail on

  the merits of three of the four counts in their complaint. See ECF No. 35 at 5–24. Specifically, this

  Court found that: (1) “Plaintiffs have not clearly shown a substantial likelihood of success on the

  merits as to their claim that the Order was promulgated without statutory and regulatory authority,”

  id. at 17; (2) “Plaintiffs have failed to establish an unconstitutional delegation of authority,” id. at 21;

  and (3) “Plaintiffs have failed to show that the Order is invalid for failure to comply with the notice-

  and-comment requirements of the APA,” id. at 24. Plaintiffs’ appeal of the denial of their motion for

                                                       3
Case 3:20-cv-01455-TAD-KDM Document 44-1 Filed 02/09/21 Page 4 of 6 PageID #: 598



  preliminary injunction will soon present the same issues for the Fifth Circuit’s consideration, assuming

  Plaintiffs continue to press them. And now that Plaintiffs’ preliminary injunction has been denied in

  this Court, any further motions practice would necessarily bear upon the same merits issues before

  the Fifth Circuit. As in the Greco matter, in which a court in the Northern District of Texas granted

  an opposed motion to stay district court proceedings pending a Fifth Circuit appeal, “the risk of

  duplicative litigation is too great for this Court to ignore.” 116 F. Supp. 3d at 761.

          Nor could discovery or other district court proceedings antecedent to dispositive motions

  practice be conducted during the pendency of the appeal. This case presents purely legal issues that

  should be decided upon consideration of the administrative record—which Defendants would be

  prepared to file in short order following the resolution of the appeal.2 See 5 U.S.C. § 706. Thus, if

  proceedings were not stayed, this case would proceed as similar statutory and constitutional challenges

  to the CDC Order have in other district courts: directly to dispositive motions without discovery. See

  Tiger Lily LLC v. U.S. Dep’t of Housing & Urban Dev., No. 20-2692 (W.D. Tenn.) (proceeding to cross-

  motions for judgment on the pleadings and judgment on the administrative record following denial

  of preliminary injunction motion); Ala. Ass’n of Realtors v. U.S. Dep’t of Health & Human Servs., No. 20-

  3377 (D.D.C.) (proceeding directly to cross-motions for summary judgment). It would waste judicial

  and litigation resources for the parties to brief, or for the Court to consider, dispositive motions prior

  to a Fifth Circuit opinion that may substantially inform, and perhaps control, the resolution of any

  such motions. See Greco, 116 F. Supp. 3d at 761.

                                             CONCLUSION

          For the foregoing reasons, Defendants respectfully request that the Court enter a temporary



  2
   It is unknown what the status of the CDC Order, currently set to expire on March 31, 2021, will be
  when the Fifth Circuit issues its decision. Should the Order be “extended, modified, or rescinded”
  prior to that decision, any such action could bear upon the contents of the administrative record. See
  CDC Order at 13.
                                                      4
Case 3:20-cv-01455-TAD-KDM Document 44-1 Filed 02/09/21 Page 5 of 6 PageID #: 599



  stay of all proceedings in this matter pending the Fifth Circuit’s resolution of Plaintiffs’ appeal, and

  direct the parties to file a joint status report proposing a schedule for any further proceedings within

  14 days of the entry of a mandate by the Fifth Circuit.


  Dated: February 9, 2020                                   Respectfully submitted,

                                                            BRIAN M. BOYNTON
                                                            Acting Assistant Attorney General

                                                            ERIC BECKENHAUER
                                                            Assistant Director, Federal Programs Branch

                                                            /s/ Steven A. Myers
                                                            STEVEN A. MYERS
                                                            Senior Trial Counsel (NY Bar No. 4823043)
                                                            LESLIE COOPER VIGEN
                                                            Trial Attorney (DC Bar No. 1019782)
                                                            United States Department of Justice
                                                            Civil Division, Federal Programs Branch
                                                            1100 L Street, NW
                                                            Washington, DC 20005
                                                            Tel: (202) 305-8648
                                                            Fax: (202) 616-8470
                                                            E-mail: Steven.A.Myers@usdoj.gov

                                                            Counsel for Defendants




                                                     5
Case 3:20-cv-01455-TAD-KDM Document 44-1 Filed 02/09/21 Page 6 of 6 PageID #: 600




                                    CERTIFICATE OF SERVICE

          I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

  which will automatically notify all counsel of record.


  Dated: February 9, 2021


                                                       /s/ Steven A. Myers
